Case: 13-30583      Document: 00512652147         Page: 1    Date Filed: 06/04/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-30583
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             June 4, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ROBERT CHARLES HART, III,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:10-CR-205-1


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       Robert Charles Hart, III, pleaded guilty pursuant to a written plea
agreement to being an accessory after the fact to a carjacking that resulted in
two murders and the distribution of marijuana. He was sentenced to a total of
204 months in prison and three years of supervised release. As part of his plea
agreement, Hart waived his right to directly appeal his conviction and sentence
on any ground except a sentence imposed in excess of the statutory maximum.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30583    Document: 00512652147     Page: 2   Date Filed: 06/04/2014


                                 No. 13-30583

      On appeal, Hart attacks his sentence, arguing that the district court
misinterpreted and misapplied the Sentencing Guidelines and imposed an
unreasonable sentence. The Government seeks the enforcement of the appeal
waiver contained in the plea agreement and contends that the appeal must be
dismissed. In the alternative, the Government argues that the district court
committed no sentencing error.
      In his opening brief, Hart does not challenge, or even address, the
validity of the appeal waiver, and he has not filed a reply brief to respond to
the Government’s waiver argument. The record reflects that Hart knowingly
and voluntarily waived his right to appeal his sentence except in limited
circumstances not present in the instant appeal.          See United States v.
McKinney, 406 F.3d 744, 746 (5th Cir. 2005). Because Hart’s appeal of his
sentence is clearly barred by the valid waiver, the appeal is dismissed. See
United States v. Walters, 732 F.3d 489, 491 (5th Cir. 2013), cert. denied, 134 S.
Ct. 1349 (2014). We caution defense counsel that pursuing an appeal contrary
to a valid waiver the Government seeks to enforce is a needless waste of
resources and could result in sanctions. See United States v. Gaitan, 171 F.3d
222, 223-24 (5th Cir. 1999).
      APPEAL DISMISSED.




                                       2